                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL COLE,                    )
STEVE DARNELL, VALERIE NAGER, JACK                   )
RAMEY, SAWBILL STRATEGIC, INC.,                      )   Civil Action No.: 1:19-cv-01610
DANIEL UMPA, and JANE RUH, on behalf of              )
themselves and all others similarly situated,        )   CLASS ACTION
                                                     )
                Plaintiffs,                          )   JURY TRIAL DEMANDED
                                                     )
       v.                                            )   HON. ANDREA R. WOOD
                                                     )
THE NATIONAL ASSOCIATION OF                          )
REALTORS, REALOGY HOLDINGS CORP.,                    )
HOMESERVICES OF AMERICA, INC., BHH                   )
AFFILIATES, LLC, HSF AFFILIATES, LLC,                )
THE LONG & FOSTER COMPANIES, INC.,                   )
RE/MAX LLC, and KELLER WILLIAMS                      )
REALTY, INC.,                                        )
                                                     )
                Defendants.                          )
                                                     )
                                                     )
                                                     )


                       PLAINTIFF SAWBILL STRATEGIC, INC.’S
               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff Sawbill Strategic, Inc. hereby voluntarily dismisses its claims in this action under

Federal Rule of Civil Procedure 41(a)(1)(A)(i). Because Plaintiff has not previously dismissed

any federal- or state-court action based on or including the same claims, this dismissal is without

prejudice, including to Sawbill Strategic, Inc.’s rights as an absent class member. Fed. R. Civ. P.

41(a)(1)(B).

       Such dismissal applies only to Sawbill Strategic, Inc., whose case was originally docketed

as Case No. 1:19-cv-02544, and does not apply to any other Plaintiff in the above-captioned docket

No. 1:19-cv-01610.
August 5, 2019       Respectfully submitted,


                     /s/ Carol V. Gilden
                     Carol V. Gilden (Bar No. 6185530)
                     cgilden@cohenmilstein.com
                     COHEN MILSTEIN SELLERS & TOLL
                     PLLC
                     190 South LaSalle Street, Suite 1705
                     Chicago, IL 60603
                     (312) 357-0370

                     Daniel A. Small
                     dsmall@cohenmilstein.com
                     Kit A. Pierson
                     kpierson@cohenmilstein.com
                     Benjamin D. Brown
                     bbrown@cohenmilstein.com
                     Robert A. Braun
                     rbraun@cohenmilstein.com
                     Alison Deich
                     adeich@cohenmilstein.com
                     COHEN MILSTEIN SELLERS & TOLL
                     PLLC
                     1100 New York Ave. NW, Fifth Floor
                     Washington, DC 20005
                     (202) 408-4600
                     (202) 408-4699 fax

                     Marc M. Seltzer
                     mseltzer@susmangodfrey.com
                     Steven G. Sklaver
                     ssklaver@susmangodfrey.com
                     SUSMAN GODFREY L.L.P.
                     1900 Avenue of the Stars, Suite 1400
                     Los Angeles, California 90067
                     (310) 789-3100

                     Matthew R. Berry
                     mberry@susmangodfrey.com
                     SUSMAN GODFREY L.L.P.
                     1201 Third Avenue, Suite 3800
                     Seattle, Washington 98101
                     (206) 516-3880




                 2
    Beatrice C. Franklin
    bfranklin@susmangodfrey.com
    SUSMAN GODFREY L.L.P.
    1301 Avenue of the Americas, 32nd Floor
    New York, New York 10019
    (212) 729-2021

    Steve W. Berman
    steve@hbsslaw.com
    Jeff D. Friedman
    jeff@hbsslaw.com
    Rio S. Pierce
    riop@hbsslaw.com
    HAGENS BERMAN SOBOL SHAPIRO LLP
    1301 Second Avenue ● Suite 2000
    Seattle, WA 98101
    (206) 623-7292
    (206) 623-0594 fax

    George Farah
    gfarah@hfajustice.com
    HANDLEY FARAH & ANDERSON PLLC
    81 Prospect Street
    Brooklyn, NY 11201
    (212) 477-8090

    William H. Anderson
    wanderson@hfajustice.com
    HANDLEY FARAH & ANDERSON PLLC
    4730 Table Mesa Drive, Suite G-200
    Boulder, CO 80305
    (303) 800-9109

    Benjamin David Elga
    belga@justicecatalyst.org
    Brian Shearer
    brianshearer@justicecatalyst.org
    JUSTICE CATALYST LAW
    25 Broadway, Ninth Floor
    New York, NY 10004
    (518) 732-6703




3
    Monte Neil Stewart
    monteneilstewart@gmail.com
    Russell E. Marsh
    rmarsh@wmlawlv.com
    WRIGHT MARSH & LEVY
    300 S. 4th Street, Suite 701
    Las Vegas, NV 89101
    (702) 382-4004

    Vildan A. Teske
    teske@tkkrlaw.com
    Marisa C. Katz
    katz@tkkrlaw.com
    TESKE KATZ KITZER & ROCHEL PLLP
    222 South Ninth Street, Suite 4050
    Minneapolis, MN 55402
    (612) 746-1558

    Kenneth A. Wexler
    kaw@wexlerwallace.com
    Mark R. Miller
    mrm@wexlerwallace.com
    Thomas A. Doyle
    tad@wexlerwallace.com
    WEXLER WALLACE LLP
    55 W. Monroe Street, Suite 3300
    Chicago, IL 60603
    (312)346-2222
    (312)346-0022 Fax

    Daniel E. Gustafson
    dgustafson@gustafsongluek.com
    Daniel C. Hedlund
    dhedlund@gustafsongluek.com
    Daniel J. Nordin
    dnordin@gustafsongluek.com
    Kaitlyn L. Dennis
    kdennis@gustafsongluek.com
    GUSTAFSON GLUEK PLLC
    Canadian Pacific Plaza
    120 South Sixth Street, Suite 2600
    Minneapolis, MN 55402
    (612) 333-8844
    (612) 339-6622 Fax

    Attorneys for Plaintiffs



4
                                 CERTIFICATE OF SERVICE


       I hereby certify that on August 5, 2019, I electronically filed Plaintiff Sawbill Strategic,

Inc.’s Notice of Voluntary Dismissal Without Prejudice with the Clerk of the Court using ECF,

which in turn sent notice to all registered E-Filers.




Dated: August 5, 2019                             /s/ Carol V. Gilden
                                                  Carol V. Gilden
